Citation Nr: 1826127	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Board remanded this issue for additional development.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's heart disability was caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include coronary artery disease may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as coronary artery disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

In a January 2015 correspondence, a private cardiologist noted that the Veteran continued to experience occasional palpitations.  The cardiologist also noted that PTSD was a new emerging risk factor for cardiovascular disorders.  The private cardiologist opined that it was at least likely as not that the Veteran's current cardiac condition had been aggravated by his service-connected PTSD.

Per the June 2017 Board remand instructions, a VA examiner provided a Disability Benefits Questionnaire (DBQ) for heart conditions in September 2017.  The examiner noted that the Veteran had a current heart disability as he had decreased pumping action in the lower part of his heart.  The examiner opined that it was at least as likely as not that the Veteran's heart disability was proximately due to or the result of the Veteran's service-connected PTSD disability.  The examiner noted that the Veteran's heart palpitations were worsened by his PTSD and a private cardiologist noted that PTSD was an emerging risk factor of cardiovascular disease.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a heart disability as secondary to his service-connected PTSD disability is warranted.

The Veteran's medical record shows that he has been diagnosed with heart palpitations and decreased pumping action in the lower part of his heart.  Accordingly, as there are current diagnoses of a heart disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current heart disability that is secondary to his service-connected PTSD disability.  

The Board notes that the January 2015 private cardiologist opined that it was at least likely as not that the Veteran's current cardiac condition had been aggravated by his service-connected PTSD.

Additionally, the physician who conducted the September 2017 DBQ opined that it was at least as likely as not that the Veteran's diagnosed heart disability was proximately due to or the result of the Veteran's service-connected PTSD disability.  The examiner specifically noted that the Veteran's heart palpitations were worsened by his PTSD.

Additionally, there is no competent contrary medical evidence of record that indicates that the Veteran's heart disability was not a result of his service-connected PTSD disability.  

Therefore, the positive nexus opinions of the January 2015 private physician and the September 2017 DBQ physician provide the only competent medical opinions as to the relationship between the Veteran's current heart disability and his service-connected PTSD disability.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a heart disability as secondary to his service-connected PTSD disability is granted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a heart disability as secondary to service-connected PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


